Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5-8, 10-13, 15-18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Govani (US Pre-Grant Publication 2013/0054631) in view of Kadouch et al. (US Pre-Grant Publication 2016/0217181), and further in view of Andrianakou (US Patent 10,248,698). 

As to claim 1, Govani teaches a method, implemented on at least one computing device each of which has at least one processor, storage, and a communication platform connected to a network to provide query suggestions, the method comprising:
Receiving, in a person session involving a person interacting with a search application, a portion of a search query from the person (see paragraph [0034] and [0046]. A user may begin to type the query “Bamboo.” Because “typing” is occurring to submit the search query, it would be obvious to one of ordinary skill in the art at the time the invention was made that the user of Govani is a “person”); 
sending the portion of the search query to a user corpus database storing a person corpus to obtain a first set of personalized query suggestions based on the portion of the search query (see paragraphs [0027]. Govani stores a social media data store including social network data. As noted in paragraph [0027], the social data store may store “information used by the suggestion service” as well as “possible search suggestions associated with a query.” Paragraph [0046] shows receiving and displaying a list of suggested search queries), 
wherein the person corpus is derived based on a person-centric space including data cross linked from a private space associated with person [and] a semi-private space … based on cross-linking keys identified from the data (see paragraphs [0027]-[0028]. Govani stores a social media data store including social network data. This is a “person corpus.” The data store may include data from multiple different social networking sites, or “data cross linked from a plurality of data sources.” The social data component is only able to access user data from a user’s online social network if the user is currently logged in, [0036]-[0037]. This indicates the use of a “private space associated with a person.” As noted in paragraphs [0037], among the information analyzed is information of friends or other entities, which indicates a semi-private space. As noted in paragraph [0040], the data component is able to aggregate “like” data for different entities and their relation to the user, indicating the presence of “cross-linking key”);
sending the portion of the search query to an additional data source, [different] from the person corpus, to obtain a second set of non-personalized query suggestions based on the portion of the search query without considering a previous query within the person session (see paragraphs [0027] and [0038]-[0039]. Paragraph [0027] shows that query suggestions may be based on information in the social data store. Paragraph [0038] -[0039] show using external social media data and additional search history data to determine whether to suggest a search query based on the entity determination, such as “Bamboo Garden Restaurant” for a partial query of “Bamboo.” As noted in paragraph [0038], the suggested search query may be determined using “social networking data gathered from a plurality of different social networking cites,” where the data “is not as specific to the user as the social network data from the user’s online social network.” Thus, the data is non-personalized and does not consider a previous query within the previous session); 
wherein each query suggestion of the first set of personalized query suggestions and the second set of non-personalized query suggestions is provided by applying a model specific to a data source from which the query suggestion is provided (see paragraphs [0035]-[0039] for the application of a model to the suggested search queries relying on private social media data versus application of a model using search history data. See paragraphs [0046]-[0047]. Suggested search queries based in social data are ranked higher than suggested search queries NOT based in social data. Thus, there exist a second set of query suggestions based on information from an additional data source. Paragraph [0047] notes that an initial set of search queries is determined, and from those, a second set of search queries is determined based on the identification of an entity);
ranking … query suggestions from the first set of personalized query suggestions and the second set of non-personalized query suggestions to generate a ranked list of query suggestions (see paragraphs [0051]-[0052] and [0046]. The attributes of each query suggestion are analyzed); and 
presenting at least some of the ranked query suggestions to the person, so as to facilitate the person to submit a complete search query (see paragraphs [0046] and [0052]. The user is able to select a search query suggestion).  
Govani does not clearly teach:
wherein the person corpus is derived based on a person-centric space including data cross linked from a public space based on cross-linking keys identified from the data;
sending the portion of the search query to an additional data source, disjoint from the person corpus, to obtain a second set of query suggestions based on the portion of the search query, 
Ranking, based on a comparison between a threshold and a frequency at which the person uses an application associated with the person corpus, query suggestions from the first set of personalized query suggestions and the second set of non-personalized query suggestions to generate a ranked list of query suggestions
Kadouch teaches: 
wherein the person corpus is derived based on a person-centric space including data cross linked from a private space associated with person and a public space based on cross-linking keys identified from the data (see paragraphs [0047]-[0048]. Both public and private knowledge graphs may be consulted); 
sending the portion of the search query to an additional data source, disjoint from the person corpus, to obtain a second set of non-personalized query suggestions based on the portion of the search query without considering a previous query within the person session (see paragraphs [0047]-[0048]. As indicated in paragraph [0047], multiple sources may be queries, including a knowledge graph and a database. Claim [0047] specifically refers to checking different sources and analyzing each of the sources differently). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Govani by the teachings of Kadouch because both references are directed towards providing a user with suggestions. Kadouch merely provides multiple different sources of data to analyze in a knowledge base, including public and private knowledge bases in addition to the private and semi-private knowledge bases of Govani. This will increase the variety and scope of suggestions that may be provided to a user of Govani. 
Andrianakou teaches: 
Ranking, based on a comparison between a threshold and a frequency at which the person uses an application associated with the person corpus (see 7:39-62. Andrianakou shows the tracking of affinity data for apps used by a user, including social applications such as review applications associated with persons. As noted in 2:56-67, the affinity data includes a “frequency of use of the native application.” This is a frequency at which a person uses an application. As noted in 7:53-62, a user affinity score based on user affinity data is compared to a threshold. Depending on how the affinity score compares to the threshold, an adjustment score is set), 
query suggestions from the first set of personalized query suggestions … to generate a ranked list of query suggestions (see 8:63-9:11. User affinity scores may be used to adjust query completion suggests that are provided to a user in a ranked list of query suggestions. As noted in Govani paragraphs [0051]-[0052] and [0046], query suggestions provided to a user may include personalized and non-personalized query suggestions). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Govani by the teachings of Andrianakou because both references are directed towards providing a user with suggestions. Andrianakou merely provides an additional way to weight the query suggestions provided to a user. This will increase the personalization of query suggestions that may be provided to a user of Govani. 

As to claim 2, Govani as modified teaches wherein the at least one data source private to the person includes: 
private electronic mails; 
a private calendar; 
a private contact list (see Govani paragraph [0036]. Social network data may be accessed while logged in); 
private messages; 
private bookmarks; 
private visual information;4821-7511-4463.v1Application No.: 14/875,072 
Page 3private voice information; and 
private log information.  

As to claim 3, Govani as modified teaches the method of claim 1, wherein the additional data source includes: 
Queries mined from query logs with respect to a general population of persons without considering the person’s current search behavior (see Govani paragraph [0038]-[0039]. A general social network is used containing data that “is not as specific to the user as the social network data from the user’s online social network.” Paragraph [0038] appears to describe mining search and selection logs of general social networks).  

As to claim 5, Govani teaches the method of claim 1, wherein the portion includes a prefix of a search query (see Govani paragraphs [0034]-[0035]).

As to claim 16, Govani teaches the method of claim 1, further comprising: presenting the ranked first set of personalized query suggestions prior to the ranked second set of non-personalized query suggestions (see Govani paragraphs [0046] and [0051]-[0052]).

As to claim 17, Govani teaches the method of claim 1, further comprising:
blending the first set of personalized query suggestions and the second set of non-personalized query suggestions to generate the ranked list of query suggestions (see Govani paragraphs [0046] and [0051]-[0052]); and 
presenting at least one suggestion out of the ranked list of suggestions with the score (see Govani paragraphs [0046] and [0051]-[0052]).  

As to claim 21, Govani teaches the method of claim 1, wherein each query suggestion of the first set of personalized query suggestions and the second set of non-personalized query suggestions is mapped to the feature space based on at least one attribute associated with the query suggestion, the attribute indicating at least one statistic related to the query suggestion (see Govani paragraphs [0046] and [0051]-[0052]).  

As to claim 22, Govani teaches the method of claim 1, wherein the model to extract the query suggestion from the data source is selected based on a type of content included in the data source (see Govani paragraphs [0047]-[0050]).  

As to claim 23, Govani teaches the method of claim 1, wherein deriving the person corpus further comprises: 
determining a domain of the data (see Govani paragraphs [0027]-[0028], [0036], and [0040]); and
identifying the cross-linking keys from the data based on the domain (see Govani paragraphs [0027]-[0028], [0036], and [0040]).  

As to claim 24, Govani teaches the method of claim 1, wherein the model is trained to extract the query suggestion based on a type of information included in the additional data source (see Govani paragraph [0034]).

As to claim 6 and 11, see the rejection of claim 1. 
As to claims 7 and 12, see the rejection of claim 2. 
As to claims 8 and 13, see the rejection of claim 3. 
As to claims 10 and 15, see the rejection of claim 5. 
As to claim 18, see the rejection of claim 16. 

Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Govani (US Pre-Grant Publication 2013/0054631) in view of Kadouch et al. (US Pre-Grant Publication 2016/0217181), in view of Andrianakou (US Patent 10,248,698), and further in view of McFarlane et al. (US Pre-Grant Publication 2011/0307498). 

As to claim 4, Govani teaches the method of claim 1, further comprising: 
mapping attributes of each query suggestion of the first set of personalized query suggestions and the second set of non-personalized query suggestions to a feature space (see Govani paragraphs [0051]-[0052] and [0046]. The attributes of each query suggestion are analyzed); 
Govani does not explicitly teach wherein the operation of ranking comprises: 
normalizing each of the mapped query suggestions in the feature space to generate a normalized feature set; 
estimating a score for each query suggestion based on the normalized feature set; and 
ranking each query suggestion from the first set of personalized query suggestions and the second set of non-personalized query suggestions based on the score of the query suggestion.  
McFarlane teaches wherein the operation of ranking comprises: 
normalizing each of the mapped query suggestions in the feature space to generate a normalized feature set (see paragraphs [0044]-[0045] and [0050]. Query suggestions are scored. These scores include normalized values. As noted in paragraph [0050], normalized values represent processed factor values); 
estimating a score for each query suggestion based on the normalized feature set (see paragraphs [0044]-[0045]); and 
ranking each query suggestion from the first set of personalized query suggestions and the second set of non-personalized query suggestions based on the score of the query suggestion (see paragraphs [0044]-[0045] and [0053]. The search suggestions are ranked. As noted above, Govani teaches ranking personalized and non-personalized query suggestions, see paragraphs [0046] and [0051]-[0052]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Govani by the teachings of McFarlane because McFarlane provides additional metrics for scoring search suggestions. This will allow an administrator of Govani to more finely tune search suggestion responses for a user, producing a more accurate ranking. 

As to claims 9 and 14, see the rejection of claim 4. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152